Citation Nr: 1223436	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to October 3, 2007 for the 30 percent rating for a residual scar due to forehead laceration.  

2.  Whether a timely notice of disagreement (NOD) was received to appeal the initial, noncompensable rating assigned for a residual scar due to forehead laceration by a September 18, 2006 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, the Veteran was awarded service connection for a residual scar due to forehead laceration by rating decision dated in September 2006 and assigned an initial, noncompensable (i.e., zero percent) rating effective August 16, 2006.  On October 3, 2007, the RO received written correspondence in which the Veteran indicated disagreement with the initial rating assigned to his scar as well as a desire for appellate review.  In November 2007, the RO notified the Veteran that although his October 2007 letter constituted an NOD with the initial rating assigned to his scar, it was not timely received.  Thus, the RO initiated an increased rating claim based on receipt of the October 2007 letter, and by rating decision dated in October 2008, granted an increased, 30 percent rating for the scar effective October 3, 2007.  The Veteran perfected an appeal as to the effective date of this increased rating.  

Pertinent to the current remand, the issue of whether a timely NOD has been received is an appealable issue to which a claimant is entitled to file an NOD and as to which he or she must then receive a statement of the case (SOC).  See Marsh v. West, 11 Vet. App. 68, 470 (1998).  Here, the Veteran was notified that his October 3, 2007 NOD was untimely by letter dated November 14, 2007.  On November 19, 2008, the RO received correspondence entitled "NOTICE OF DISAGREEMENT" from the Veteran; such letter indicated a belief in entitlement to an earlier effective date for the 30 percent rating for a residual scar due to forehead laceration.  However, it also stated the Veteran's belief that he had been continuously pursuing his claim since July 2006 and that his NOD as to the September 2006 rating decision was timely.  

In light of the latter statement, the Board finds the November 2008 correspondence represents a timely NOD as to the issue of whether a timely NOD was received to appeal the initial, noncompensable rating assigned for a residual scar due to forehead laceration by a September 18, 2006 rating decision.  Although this letter was not received until November 19, 2008 (i.e., more than one year following the November 14, 2007 decision regarding the timeliness of the NOD), the Board observes that it is presumed to have been filed on November 12, 2008 as there is no envelope of record indicating a postmark date for this letter.  See 38 C.F.R. § 20.305 (2011).  Thus, it is a timely received NOD.  

In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue an SOC, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issue of whether a timely NOD was received to appeal the initial, noncompensable rating assigned for a residual scar due to forehead laceration by a September 18, 2006 rating decision.  

Inasmuch as the issue perfected on appeal - entitlement to an effective date prior to October 3, 2007 for the 30 percent rating for a residual scar due to forehead laceration - is inextricably intertwined with the issue of whether a timely NOD was received to appeal the initial, noncompensable rating assigned for a residual scar, the Board finds that a remand of the former issue is necessary to allow the RO/AMC to appropriately develop and adjudicate the latter issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


The Board finds that a remand is also necessary with regard to the Veteran's earlier effective date claim to allow the RO/AMC to adjudicate an inextricably intertwined claim for clear and unmistakable error (CUE) raised by the Veteran's accredited representative in an August 2009 brief.  Specifically, the Veteran's representative asserts that the Veteran is entitled to a compensable rating prior to October 3, 2007 in light of a VA examination report dated in August 2006 which clearly and unmistakably indicates a scar of sufficient size to warrant a compensable rating.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009) (stating that the Board has an obligation to read pro se filings regarding CUE liberally).

Accordingly, the case is REMANDED for the following action:

1.  After completing any appropriate development deemed necessary, the RO/AMC should adjudicate the August 2009 claim of CUE in claim in a September 2006 rating decision that awarded a noncompensable rating for a residual scar due to forehead laceration, in light of all pertinent evidence and legal authority.  If the CUE claim is denied, the RO/AMC must notify the Veteran and his representative of the denial of the claim in a separate rating decision, and advise them of the Veteran's appellate rights.  

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO/AMC must furnish the Veteran the appropriate time period in which to perfect an appeal, if desired.

2.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC on the issue of whether a timely NOD was received to appeal the initial, noncompensable rating assigned for a residual scar due to forehead laceration by a September 18, 2006 rating decision, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.

3.  After completing the above actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the matter of entitlement to an effective date prior to October 3, 2007 for the 30 percent rating for a residual scar due to forehead laceration, if necessary.   

If the claim for an earlier effective date remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The RO/AMC is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal of his CUE and timeliness of NOD claims, or the time period for doing so has expired, whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


